DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2022 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 8 and 15 in the amendment received on 8/14/2022.

The claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 8/14/2022 have been considered but are moot in view of the new ground(s) of rejection.
I.	Applicants argue on page 1 of the remarks that, Samuels does not discuss data routing by a switch to an audio device claimed as "identifying data traffic, intended for a network element, received on one or more switch ports of a switch”.
The Examiner respectfully disagrees with Applicant’s arguments because Samuels teaches video sources within the head-end may also be connected to an audio/visual preview switch 17 which can connect each video source to a head-end preview monitor 42a, ¶ 32.  Typical elements in the central processor 10 are illustrated in FIG. 8. In an embodiment, the central processor 10 may include a processor 1 coupled to volatile memory 2 and nonvolatile memory, such as flash memory 3. A number of control ports 5-8 may be coupled to the processor 1 and configured to communicate control signals from the processor 1 to control external devices, ¶ 42.  In this way, any combination of bits from 0000 0000 (sent as 00) to 1111 1111 (sent as FF) can be encoded as ASCII information (digits 0-9 or letters A-F), providing a clean way to monitor traffic and/or to process information in a minimum amount of data [a method comprising identifying data traffic, intended for a network element] in ¶ 78.  Thus, Samuels teaches the argued limitation.

II.	Applicants further argue on page 1 of the remarks that, Samuels does not discuss “wherein the network element is a microphone array with a first single port assignment on the switch to a first switch port”.
The Examiner respectfully disagrees with Applicant’s arguments because Samuels teaches a generated bell tone audio output from the digital audio decoder 12r passes through the digital signal processor 13 and the audio amplifier 50 before being played on the zone speakers 56a-56g. Microphones, such as a push to talk microphone 52a as may be positioned within the school administration offices, and wall-mounted microphones 52b may be connected to the digital signal processor 13 positioned within or near the head-end equipment prior to or in parallel to a multichannel audio amplifier 50 coupled to the school's common area loudspeakers 56a-56g. Digitally encoded sound from the microphones 52a, 52b may be further encoded for network transmission by an audio encoder 14m before being coupled to the local area network 30. By connecting to public address microphones 52a, 52b the embodiment systems can extend pre-existing public address systems to provide audio output to all speakers supported by the audio/video network system. In a similar manner, remote microphones 58 may be coupled to the audio/video network system by digitizing and encoding the audio information, such as in an encoder 59 coupled to the local area network 30 [wherein the network element is a microphone array with a first single port assignment on the switch], ¶ 34.  Typical elements in the central processor 10 are illustrated in FIG. 8. In an embodiment, the central processor 10 may include a processor 1 coupled to volatile memory 2 and nonvolatile memory, such as flash memory 3. A number of control ports 5-8 may be coupled to the processor 1 and configured to communicate control signals from the processor 1 to control external devices, such as DVD players, satellite (SAT) television receivers, cable television receivers, video cassette players, compact disc players, digital audio converts, and similar equipment. The processor 1 is also coupled to one or more network interface circuits 4 coupled to the school network 30, such as an Ethernet network interface circuit [a first single port assignment on the switch to a first switch port]….. By way of example of components that may be included in the central processor 10, the Ni3100 includes a 404 MIPS processor, 64 MB of volatile memory, 128 MB of flash memory, 1 MB of non-volatile memory, eight infrared serial control ports, eight digital input/output control ports, eight relays; seven configurable serial ports, and three network communication (AxLink, ICSNet and Ethernet) control ports [with a first single port assignment on the switch to a first switch port], ¶ 42.  Therefore, a plurality of microphones can be connected to the switch and in communication with the switch, and since a microphone array is just a plurality of microphones.  They can communicate and be with a network switch such as AV switch 17 via various ports of the switch. Thus, Samuels is seen as teaching this limitation.

III.	Applicants also argue on page 1 of the remarks that, Samuels does not discuss “identifying additional data traffic received on the one or more switch ports, which is to be rendered and played on an audio device attached to the one or more switch ports”.
The Examiner respectfully disagrees with Applicant’s arguments because again Samuels has been shown to teach switch ports that transmit data traffic including audio data destined for an audio device.  These device have been shown to be attached to the switch port both physically and remotely.  Thus, Samuels is identifying additional data traffic received on the one or more switch ports, which is to be rendered and played on an audio device attached to the one or more switch ports.

IV.	Applicants further argue on page 1 of the remarks that, Samuels does not discuss “wherein the audio device is a loudspeaker with a second single port assignment on the switch to a second switch port”.
The Examiner respectfully disagrees with Applicant’s arguments because Samuels teaches that encoded audio data packets travel via the local area network 30 to their addressed destination. There, the encoded audio is received and decoded by the classroom control hub 16d, 16e (see also FIG. 5), before being turned into sound by classroom speakers 24 [wherein the audio device is a loudspeaker]. Audio may also be received, decoded and displayed at other locations throughout the school facility, such as by an audio decoder coupled to speakers associated with a common area video screen 42b [wherein the audio device is a loudspeaker], ¶ 35.  To provide local control of audio, visual and information sources within the classroom an embodiment includes a local device controller 19 within the classroom portion of the network. Typical elements in the local device controller 19 are illustrated in FIG. 9. In an embodiment, the local device controller 19 may include a processor 91 coupled to memory, such as volatile memory 92 and nonvolatile (e.g., flash) memory 93, to an infrared (IR) wireless communication circuit 95, and to one or more serial communication ports 96, 97 [with a second single port assignment on the switch to a second switch port], ¶ 43.  Broadcast audio data packets include an IP address and a port number as is typical in Internet communication pathways….For example, in a typical implementation, audio encoder #1 (for PA and microphone audio) may be assigned port 12311, audio encoder #2 (for program audio) may be assigned port 12312, audio encoder #3 (for bell audio) may be assigned port 12313, and audio encoder #4 (for background music) may be assigned port 12314. This list of port numbers is for example purposes only as the port numbers are arbitrary provided it does not conflict with another IP device on the school's local area network 30 [with a second single port assignment on the switch to a second switch port], ¶ 52.  Therefore, the audio data is sent to any assigned port on the network switch including a second one which can be connected to a speaker or loudspeaker of a PA system.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (U.S. Publication No. 2014/0036914 A1) in view of Holladay et al. (U.S. Publication No. 2010/0318917 A1).
With respect to claim 1, Samuels discloses a method comprising identifying data traffic, intended for a network element, received on one or more switch ports of a switch (i.e., Additionally, all of the video sources within the head-end may also be connected to an audio/visual preview switch 17 which can connect each video source to a head-end preview monitor 42a, ¶ 32.  Typical elements in the central processor 10 are illustrated in FIG. 8. In an embodiment, the central processor 10 may include a processor 1 coupled to volatile memory 2 and nonvolatile memory, such as flash memory 3. A number of control ports 5-8 may be coupled to the processor 1 and configured to communicate control signals from the processor 1 to control external devices, ¶ 42.  In this way, any combination of bits from 0000 0000 (sent as 00) to 1111 1111 (sent as FF) can be encoded as ASCII information (digits 0-9 or letters A-F), providing a clean way to monitor traffic and/or to process information in a minimum amount of data [a method comprising identifying data traffic, intended for a network element], ¶ 78). 
Samuels further discloses wherein the network element is a microphone array with a first single port assignment on the switch to a first switch port (i.e., Such generated bell tone audio output from the digital audio decoder 12r passes through the digital signal processor 13 and the audio amplifier 50 before being played on the zone speakers 56a-56g. Microphones, such as a push to talk microphone 52a as may be positioned within the school administration offices, and wall-mounted microphones 52b may be connected to the digital signal processor 13 positioned within or near the head-end equipment prior to or in parallel to a multichannel audio amplifier 50 coupled to the school's common area loudspeakers 56a-56g. Digitally encoded sound from the microphones 52a, 52b may be further encoded for network transmission by an audio encoder 14m before being coupled to the local area network 30. By connecting to public address microphones 52a, 52b the embodiment systems can extend pre-existing public address systems to provide audio output to all speakers supported by the audio/video network system. In a similar manner, remote microphones 58 may be coupled to the audio/video network system by digitizing and encoding the audio information, such as in an encoder 59 coupled to the local area network 30 [wherein the network element is a microphone array with a first single port assignment on the switch]. Similarly, the school's bell system can be connected to the audio/video network system by routing digital bell signals from a DSP 13 to an audio encoder 14p which applies the audio encoded message packets to the local area network 30 addressed to all classrooms and sounds intended for bell signals. In a similar way, existing program audio and background music systems can be routed through the audio/video network system by digitizing the source audio in a digital signal processor 13 and encoding the digital data into network data packets in audio encoders 14n, 14r, ¶ 34.  Typical elements in the central processor 10 are illustrated in FIG. 8. In an embodiment, the central processor 10 may include a processor 1 coupled to volatile memory 2 and nonvolatile memory, such as flash memory 3. A number of control ports 5-8 may be coupled to the processor 1 and configured to communicate control signals from the processor 1 to control external devices, such as DVD players, satellite (SAT) television receivers, cable television receivers, video cassette players, compact disc players, digital audio converts, and similar equipment. The processor 1 is also coupled to one or more network interface circuits 4 coupled to the school network 30, such as an Ethernet network interface circuit [a first single port assignment on the switch to a first switch port]….. By way of example of components that may be included in the central processor 10, the Ni3100 includes a 404 MIPS processor, 64 MB of volatile memory, 128 MB of flash memory, 1 MB of non-volatile memory, eight infrared serial control ports, eight digital input/output control ports, eight relays; seven configurable serial ports, and three network communication (AxLink, ICSNet and Ethernet) control ports [with a first single port assignment on the switch to a first switch port], ¶ 42). 
Samuels also discloses identifying additional data traffic received on the one or more switch ports, which is to be rendered and played on an audio device attached to the one or more switch ports (i.e., An overview of the network system according to an embodiment is illustrated in FIG. 1. A central processor 10 located in or near a system head-end provides control commands to a plurality of information sources 12a-12c, such as DVD players, television receivers, CD players, and other audio/video sources. The output from the information sources 12a-12c is digitally encoded by audio/video encoders 14a-14c into data packets suitable for transmission via the school's local area network 30 [identifying additional data traffic received on the one or more switch ports, which is to be rendered and played on an audio device attached to the one or more switch ports]. In addition to audio/video information sources that may be used for classroom teaching and entertainment purposes, school alarm, bells and security systems, such as video surveillance cameras 15, may also be connected to the system by encoding their output into network-compatible digital format and transmitting such information via the local area network 30. Audio/video and command data transmitted from the head-end and other school systems may be delivered to individual classrooms 60a, 60b via the local area network using a bit-wise addressing scheme described in more detail below [which is to be rendered and played on an audio device attached to the one or more switch ports], ¶ 30.  To provide local control of audio, visual and information sources within the classroom an embodiment includes a local device controller 19 within the classroom portion of the network. Typical elements in the local device controller 19 are illustrated in FIG. 9. In an embodiment, the local device controller 19 may include a processor 91 coupled to memory, such as volatile memory 92 and nonvolatile (e.g., flash) memory 93, to an infrared (IR) wireless communication circuit 95, and to one or more serial communication ports 96, 97. Additionally, the processor 91 may be coupled to a network interface circuit 94 for sending and receiving communications via a local area network 30. A commercially available local device controller 19 is the ION-LT2 IP-Based Device Controller sold by Calypso Control Systems, Inc. of Hudson, Wis. By way of example of components that may be included in the device controller 16, the ION-LT2 includes a server configured as a web server, a 128 event by 512 action database in memory, two serial ports, two relay ports, and dual infrared and VGA detect ports, ¶ 43.  In the classroom, a classroom control hub 16 provides a central receiver for information and commands sent via the network 30 and from the teacher's PC 44. In an embodiment, classroom control hub 16 also serves as an audio switch, audio mixer and audio amplifier, ¶ 45). 
Samuels further discloses wherein the audio device is a loudspeaker with a second single port assignment on the switch to a second switch port (i.e., Encoded audio data packets travel via the local area network 30 to their addressed destination, such as classrooms 60a, 60b. There, the encoded audio is received and decoded by the classroom control hub 16d, 16e (see also FIG. 5), before being turned into sound by classroom speakers 24 [wherein the audio device is a loudspeaker]. Audio may also be received, decoded and displayed at other locations throughout the school facility, such as by an audio decoder coupled to speakers associated with a common area video screen 42b [wherein the audio device is a loudspeaker], ¶ 35.  To provide local control of audio, visual and information sources within the classroom an embodiment includes a local device controller 19 within the classroom portion of the network. Typical elements in the local device controller 19 are illustrated in FIG. 9. In an embodiment, the local device controller 19 may include a processor 91 coupled to memory, such as volatile memory 92 and nonvolatile (e.g., flash) memory 93, to an infrared (IR) wireless communication circuit 95, and to one or more serial communication ports 96, 97 [with a second single port assignment on the switch to a second switch port]. Additionally, the processor 91 may be coupled to a network interface circuit 94 for sending and receiving communications via a local area network 30. … By way of example of components that may be included in the device controller 16, the ION-LT2 includes a server configured as a web server, a 128 event by 512 action database in memory, two serial ports, two relay ports, and dual infrared and VGA detect ports, ¶ 43.  Broadcast audio data packets include an IP address and a port number as is typical in Internet communication pathways. In a typical implementation of the various embodiments, audio streams will be assigned the same IP address, such as 224.1.1.120 (or thereabouts as a specific network or school district may assign a specific address per school around this address). In addition to the IP address, audio data packets will include a port number assigned based upon the source of the streaming audio program. For example, in a typical implementation, audio encoder #1 (for PA and microphone audio) may be assigned port 12311, audio encoder #2 (for program audio) may be assigned port 12312, audio encoder #3 (for bell audio) may be assigned port 12313, and audio encoder #4 (for background music) may be assigned port 12314. This list of port numbers is for example purposes only as the port numbers are arbitrary provided it does not conflict with another IP device on the school's local area network 30 [with a second single port assignment on the switch to a second switch port], ¶ 52). 
Samuels also discloses forwarding the data traffic to the microphone array on the first switch port of the switch using a first protocol (i.e., An overview of the network system according to an embodiment is illustrated in FIG. 1. A central processor 10 located in or near a system head-end provides control commands to a plurality of information sources 12a-12c, such as DVD players, television receivers, CD players, and other audio/video sources. The output from the information sources 12a-12c is digitally encoded by audio/video encoders 14a-14c into data packets suitable for transmission via the school's local area network 30 [forwarding the data traffic to the microphone array on the first switch port of the switch], ¶ 30.  The audio output from audio/visual sources (e.g., DVD players 12e-12g, satellite television receivers 12h, and cable television receivers 12i) are processed along with the video signals in the head-end portion of the system as described above, namely being encoded by audio/visual encoders 14d-14k into digital message packets and transmitted by the local area network 30 [forwarding the data traffic to the microphone array on the first switch port of the switch using a first protocol], ¶ 33.  See ¶ 85 regarding an example protocol being used). 
Samuels further discloses outputting the additional data traffic as audio on the second port to the loudspeaker (i.e., Classroom control hubs within each classroom recognize message data packets addressed with the bit-wise addressing scheme and in combination with a video decoder, recover the encoded audio/video signal for presentation within the classroom, such as by a video projector and/or classroom speakers [outputting the additional data traffic as audio on the second port to the loudspeaker], ¶ 4.  Each classroom 60a, 60b may include similar devices, so a second classroom can receive audio/video signals via the network 30 which are addressed to its classroom control hub 16b for presentation on the classroom's display equipment 20b. Additionally, presentation of audio/video and other information may be provided in other locations outside of classrooms, with such information being received by a control hub 16c, with video components recovered from network signals via a video decoder 18c and presented on various displays and/or speakers 20c [outputting the additional data traffic as audio on the second port to the loudspeaker], ¶ 30.  Audio signals decoded by the video decoder 18d, 18e are routed to the classroom control hubs 16d, 16e for amplification before being applied to classroom speakers 24 [outputting the additional data traffic as audio on the second port to the loudspeaker], ¶ 32.  In addition to the IP address, audio data packets will include a port number assigned based upon the source of the streaming audio program. For example, in a typical implementation, audio encoder #1 (for PA and microphone audio) may be assigned port 12311, audio encoder #2 (for program audio) may be assigned port 12312, audio encoder #3 (for bell audio) may be assigned port 12313, and audio encoder #4 (for background music) may be assigned port 12314. This list of port numbers is for example purposes only as the port numbers are arbitrary provided it does not conflict with another IP device on the school's local area network 30, ¶ 52). 
Samuels may not explicitly disclose on the first switch port of the switch using a first protocol.
However, Holladay discloses on the first switch port of the switch using a first protocol (i.e., The standardized protocol also allows a user to add an AV-related component to an AV system without performing any setup. Even though the physical communication link may be different for each AV-related device in the system in some examples, the protocol allows each type of communication platform to seamlessly communicate [using a first protocol], ¶ 48.  The assignment of a node ID in such examples may be accomplished using an association between a node ID and port on the switch. Accordingly, a user may assign a node ID to an AV-related device by simply plugging the AV-related device into a port on the switch [on the first switch port of the switch], ¶ 50) in order to provide a system which includes AV-related devices on a network for unifying networked audio/video (AV) protocol to transmit and/or receive AV signals (¶ 8).
Holladay also discloses using a second protocol different from the first protocol (i.e., Even though the physical communication link may be different for each AV-related device in the system in some examples, the protocol allows each type of communication platform to seamlessly communicate [using a second protocol different from the first protocol], ¶ 48.  The source address and destination address may be a unique node ID associated with an AV-related device. The node ID may be an independent identification of the AV-related device that is independent of network special addressing used in conjunction with the AV-related device's network interface such as TCP/IP, for instance. This enables messages between AV-related devices that have different network special protocols and network interfaces [using a second protocol different from the first protocol], for example. Accordingly, operation of the network protocol transcends and is independent of such network special protocols, ¶ 49). 
Therefore, based on Samuels in view of Holladay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Holladay to the system of Samuels in order to provide a system which includes AV-related devices on a network for unifying networked audio/video (AV) protocol to transmit and/or receive AV signals.

With respect to claim 2, Samuels discloses rendering the additional data traffic into the audio via a switch processor (i.e., see AV switch 17 in figure 4 which processes audio 54 as well as audio 1-7 on right.  This is considered a switch processor for audio traffic to network 30 and onboard speaker 54). 

With respect to claim 3, Samuels discloses forwarding the rendered additional data traffic to one or more embedded audio modules of the switch (i.e., see figure 4 and associated text for the audio traffic 1-7 and 54 to/from embed modules of the AV switch 17). 

With respect to claim 4, Samuels discloses receiving audio data from a microphone controlled by one or more embedded audio modules of the switch; and processing the audio data into audio packets (i.e., Microphones, such as a push to talk microphone 52a as may be positioned within the school administration offices, and wall-mounted microphones 52b may be connected to the digital signal processor 13 positioned within or near the head-end equipment prior to or in parallel to a multichannel audio amplifier 50 coupled to the school's common area loudspeakers 56a-56g [receiving audio data from a microphone controlled by one or more embedded audio modules of the switch; and processing the audio data into audio packets]. Digitally encoded sound from the microphones 52a, 52b may be further encoded for network transmission by an audio encoder 14m before being coupled to the local area network 30 [processing the audio data into audio packets], ¶ 34). 

With respect to claim 5, Samuels discloses forwarding the processed audio packets to one or more network devices in communication with the switch (i.e., An overview of the network system according to an embodiment is illustrated in FIG. 1. A central processor 10 located in or near a system head-end provides control commands to a plurality of information sources 12a-12c, such as DVD players, television receivers, CD players, and other audio/video sources. The output from the information sources 12a-12c is digitally encoded by audio/video encoders 14a-14c into data packets suitable for transmission via the school's local area network 30, ¶ 30.  Also see figure 4). 

With respect to claim 6, Samuels discloses wherein the data traffic is a data packet format different from the audio packets (i.e., The output from the information sources 12a-12c is digitally encoded by audio/video encoders 14a-14c into data packets suitable for transmission via the school's local area network 30. In addition to audio/video information sources that may be used for classroom teaching and entertainment purposes, school alarm, bells and security systems, such as video surveillance cameras 15, may also be connected to the system by encoding their output into network-compatible digital format and transmitting such information via the local area network 30 [wherein the data traffic is a data packet format different from the audio packets], ¶ 30.  The flow of audio and video signals within a typical classroom 60 is illustrated in FIG. 5. As described above, audio and video information is relayed to classrooms via the school's local area network 30. There, audio/video data packets intended for the particular classroom 60 are recognized based upon their addresses as described more fully below. Video data packets are received and decoded by a video decoder 18 to generate an analog video feed that is connected by a cable to a classroom projector 22 (or television or video monitor) such as in S-video format [wherein the data traffic is a data packet format different from the audio packets], ¶ 36). 

With respect to claim 7, Samuels discloses wherein the audio data is one or more of processed, transcoded and consumed by an audio endpoint device of the switch (i.e., The audio/visual encoders 14d-14k convert the received video and accompanying audio signals into digital message packets which can be transmitted by the local area network 30, ¶ 32.  A number of control ports 5-8 may be coupled to the processor 1 and configured to communicate control signals from the processor 1 to control external devices, such as DVD players, satellite (SAT) television receivers, cable television receivers, video cassette players, compact disc players, digital audio converts [wherein the audio data is one or more of processed, transcoded and consumed], and similar equipment, ¶ 42.  See 54 in figure 4 for an audio endpoint of the switch that consumes processed and transcoded audio data from AV switch 17). 

With respect to claims 8 and 15, the limitations of claims 8 and 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 9 and 16, the limitations of claims 9 and 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claims 10 and 17, the limitations of claims 10 and 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claims 11 and 18, the limitations of claims 11 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claims 12 and 19, the limitations of claims 12 and 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claims 13 and 20, the limitations of claims 13 and 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

	With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
12/12/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447